 In the Matter of A. E.SANDHAUS,DOING BUSINESS UNDER TIC TRADENAME OF GREAT STATES MANUFACTURING COMPANYandSTEELWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. C-1282.-Decided June 7, 1939Vending Machine Industry-Settlement:stipulation providing for compliancewith Act, reinstatement of and payment of back wages to employees,and recog-nition of union-Order: entered on stipulation.Mr. Paul F. Broderick,for the Board.Mr. A. E.MargolinandMr. A. E. Sandhaus,of Kansas City, Mo.,for the respondent.Mr. WalterLove,of KansasCity,Mo., for the Union.Mr. Richard A. Williams,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon chargesand amended charges filed by Steel Workers Organiz-ing Committee,affiliated with the Congress of Industrial Organiza-tions, herein called theUnion, theNational Labor Relations Board,herein called the Board,by the ActingRegional Director for theSeventeenthRegion (Kansas City,Missouri),issued its complaint onMarch 27, 1939,againstA. E. Sandhaus,doing business under the tradename of Great States Manufacturing Company, herein called the re-spondent,alleging that the respondent had engaged in and was engag-ing in unfair labor practiceswithin themeaning of Section 8(1), (3),and (5)and Section 2 (6) and(7) of the National Labor RelationsAct, 49Stat. 449, herein called theAct.A copy of thecomplaintand notice of hearing thereon were duly served upon the respondentand theUnion.Therespondent did not file an answer to thecomplaint.Concerning the unfair labor practices,the complaint alleged, insubstance,that the respondent had terminated the employment of andrefused to reinstate,six named employees because they joined andassisted the Union;that although on and before November 6, 1937,and at all times thereafter,the Union was the representative of a ma-13 N. L. R. 13., No. 16.-115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDjority of respondent's employees in an appropriate unit, the respondenthad refused to bargain collectively with it; and that the respondent,by the afore-mentioned acts, and by making statements derogatory tolabor organizations, by threatening to close down his plant, and byother acts, had interfered with, restrained, and coerced his employeesin the exercise of the rights guaranteed in Section 7 of the Act.On April 14, 1939, the respondent, the Union, and the Acting Re-gional Director for the Board entered into a stipulation in settlementof the case.-The April 14, 1939, stipulation, as corrected, provides as follows : 2It is hereby stipulated and agreed by and between A. E. Sand-haus, doing business under the trade name of Great States Manu-facturing Company, hereinafter referred to as respondent, byA. E. Sandhaus and Abraham E. Margolin, his attorney, the SteelWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, hereinafter referred to as the Union,and Paul F. Broderick, Acting Regional Director, National LaborRelations Board, Seventeenth Region, as follows :I1.Upon charges duly filed by the Union, the National LaborRelations Board, through Paul F. Broderick, Acting RegionalDirector, Seventeenth Region, as agent of the National LaborRelations Board acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, approved July 5,1935, and acting pursuant to its Rules and Regulations-Series1, as amended-Article IV, Section 1, issued its complaint on thetwenty-seventh (27th) day of March, nineteen hundred thirty-nine (1939), against A. E. Sandhaus, doing business under thetrade name of Great States Manufacturing Company, respondentherein.A complaint was duly served upon all parties hereto onthe twenty-seventh (27th) day of March, nineteen hundredthirty-nine (1939).2.It is hereby stipulated and agreed, subject to the approvalof the National Labor Relations Board, that :(a)Respondent expressly waives its right to notice of hearing,its right to file an answer, its right to a hearing in this matteriOn May 8, 1939,the respondent,the Union,and the Acting Regional Director enteredinto an additional stipulation as a result of which the words"SteelWorkers OrganizingCommittee,affiliatedwith the Congress of Industrial Organizations"were substitutedfor the words"SteelWorkers Organizing Committee,affiliatedwith the Congress forIndustrial Organization" wherever the latter words appeared in the stipulation executedby the parties hereto on April 14, 1939The stipulation is set forth here with the correc-tions made by virtue of the additional stipulation of May 8, 1939, which is not set forth.2Due to the fact that it is identical with appendix A of the Board's order herein,Schedule A of the stipulation of April 14, 1939, as corrected, is not set forth. A. E. SANDHAUS117before a Trial Examiner, and its right to offer evidence, and totake testimony in a hearing in this matter;(b)Respondent expressly waives the making of findings offact or conclusions of law by the National Labor RelationsBoard ;(c)Respondent expressly consents to the issuance by theNational Labor Relations Board of a decision and order basedupon this stipulation as hereinafter set out.II1\It is stipulated and agreed that :1.Respondent, A. E. Sandhaus, doing business under the tradename of the Great States Manufacturing Company, has its prin-cipal office in the City of Kansas City, Missouri, and -operatesand maintains a plant at 1605 East 39th Street in said city, andis now and has continuously been engaged at its plant aforesaidin the business of assembling and selling vending machines.2.Respondent, in the course and conduct of its business, causesand has continuously caused a substantial portion of the rawmaterials used in the assembly of its machines, and a substantialportion of the contents thereof, including peanuts, candy, con-fections and trinkets, to be purchased and transported, from andthrough states of the United States, other than the State of, Mis-has continuously caused over seventy (70) percent of its prod-ucts to be sold and transported in interstate commerce from theKansas City plant in the State of Missouri, into and through thestates of the United States other than the State of Missouri,to customers in other states.3.Respondent is engaged in interstate commerce within themeaning of Section 2 (6) and (7) of the National Labor Rela-tions Act.IIIIt is stipulated and agreed that :,1.SteelWorkers Organizing Committee, affiliated with theCongress of Industrial Organizations, is a labor organizationwithin the meaning of Section 2 (5) of the said Act.2.All of the production employees, exclusive of foremen,supervisory employees, clerks and office employees at respond-ent's plant constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of saidAct.3.On or before November 6, 1937, a majority of the employeesin said unit had designated the Steel Workers Organizing Com-187930-39-vol 13-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee, affiliated with the Congress of Industrial Organizations,as their representative for the purposes of collective bargainingwith the respondent, such designation having been made bybecoming members of the Steel Workers Organizing Comittee,affiliated with the Congress of Industrial Organizations.At alltimes since November G, 1937, said union has been the representa-tive for collective bargaining of a majority of the employees insaid unit and has been, by virtue of Section 9 (a) of said Act,the exclusive representative of all employees of such unit for thepurposes of collective bargaining in respect to rates of pay,wages, hours of employment and other conditions of employment.IVIt is further stipulated and agreed by and between the respec-tive parties hereto that the National Labor Relations Board mayforthwith enter an order in the above-entitled case to the follow-ing effect : -Respondent, A. E. Sandhaus, doing business under the tradename of Great States Mainufacturing Company, its officers,agents, successors and assigns, shall:1.Cease and desist from the date thereof :(a)From interfering in any manner with, restraining or co-ercing its employees in the exercise of their rights to self-organ-ization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining and other mutual aid and protec-tion as guaranteed in Section 7 of the National Labor RelationsAct;(b)From discouraging membership in the Steel WorkersOrganizing Committee, affiliated with the Congress of Indus-trialOrganizations, or any other labor organization of its em-ployees, by discriminating against employees in regartxto thehire or tenure of employment or any other terms or conditions ofemployment, or by any other means ;(c)From refusing to bargain collectively with the SteelWorkers Organizing Committee, affiliated with the Congress ofIndustrial Organizations, as the exclusive representative of re-spondent's production employees, exclusive of foremen, super-visory employees, clerks and office employees at respondent'splant, in respect to rates of pay, wages, hours of employmentand other conditions of employment.2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act: A. E. SANDHAUS119(a) Immediately pay to those employees listed on ScheduleA, attached hereto and made a part hereof, the sums of moneyset out opposite their respective names, in full settlement of allclaims that employees so listed have as a result of their dis-criminatory discharges from employment of respondent.(b)Offer immediate and full reinstatement to those employeeslisted on said Schedule A, without prejudice to their seniorityand other rights and privileges, to all positions in respondent'splant which are now filled by employees hired since November6, 1937, the date of the dismissal of employees listed on ScheduleA, and if, after the dismissal of said employees, there, are notsufficient jobs for all of the employees listed on Schedule A, thenplace the remainder of said employees on a preferential hiringlist to be the first recalled when the business of respondent war-rants the hiring of additional employees,(c)Upon request, bargain collectively with the Steel Work-ersOrganizing Committee, affiliated with the Congress of In-dustrial Organizations, as the exclusive representative of respond-ent's production employees, exclusive of foremen, supervisoryemployees, clerks and office employees at respondent's plant, inrespect to rates of pay, wages, hours of employment and otherconditions of employment,(d)Post immediately in conspicuous places in respondent'splant and maintain for a period of at least sixty (60) consecu-tive days, notices to its employees, stating that respondent will:(1)Cease and desist, as aforesaid, and(2)Take the affirmative action aforesaid,(e)Notify the Acting Regional Director for the SeventeenthRegion within a period of ten (10) days after the entry of theorder what steps have been taken to comply with the said order.VIt is further stipulated and agreed that this stipulation, to-gether with the charge and the complaint and proof of servicethereof may be filed with the Chief Trial Examiner of the BoardinWashington, D. C.VIIt is further stipulated and agreed that after the making ofsaid order and decision by the National Labor Relations Board,said Board may.submit, without further notice to the partieshereto, a consent decree to the appropriate Circuit Court of theUnited States Circuit Court of Appeals, which decree shall pro-vide for the affirmance and enforcement in full of each and everyprovision contained in the order which it is hereinbefore pro- 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided that the National Labor Relations Board may make herein,and the several parties hereto hereby consent to the entry ofsaid decree by said appropriate Circuit Court of Appeals.VIIAll stipulations herein made and the terms and provisionsthereof are made subject to the approval of the National LaborRelations Board.On May 15, 1939, the Board issued its order approving the stipu-lationsmentioned above, making them a part of the record, andtransferring the proceeding to the Board for purposes of entry of adecision and order by the Board, pursuant to the terms of thestipulations.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, A. E. Sandhaus, doing business under the tradename of Great States Manufacturing Company, with his principaloffice and place of business in Kansas City, Missouri, is engaged inthe business of assembling and selling vending machines.The rawmaterials used by the respondent in his operations include peanuts,candy, confections, and trinkets.A substantial portion of these rawmaterials are purchased and transported from points outside theState of Missouri.Over 70 per cent of the respondent's productsare sold and transported in interstate commerce to points outsidethe State of Missouri.The respondent stipulated that he is en-gaged in commerce within the meaning of Section 2 (6) and (7) ofthe Act.We find the above-described operations of the respondent consti-tute a continuous flow of trade, traffic, and commerce among theseveral States.H. THE LABOR ORGANIZATION INVOLVEDSteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the respondent at his Kansas City,Missouri, plant.III. THE APPROPRIATE UNITWe find that all of the production employees, exclusive of foremen,supervisory employees, clerks, and office employees, at the respondent's A. E. SANDHAUS121Missouri plant, constitute a unit appropriate for the purpose of col-lective bargaining and that such unit insures to the employees thefull benefit of their right to self-organization and collective bar-gaining and otherwise effectuates the policies of the Act.IV. REPRESENTATION OP A MAJORITY WITHIN THE APPROPRIATE UNITWe find that on or before November 6,,1937, and at all times there-after, a majority of the respondent's employees in an appropriateunit designated the union as their representative for the purposesof collective bargaining; and that at all times thereafter, the Unionwas the representative for the purposes of collective bargaining ofa majority of the respondent's employees in an appropriate unit.Byvirtue of Section 9 (a) of the Act, therefore, it was the exclusiverepresentative of all the respondent's employees in the said unit forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, A. E. Sandhaus, doing businessunder the trade name of Great States Manufacturing Company, hisofficers, agents, successors and assigns shall:1.Cease and desist from :(a) Interfering in any manner with, restraining or coercing hisemployees in the exercise of their rights to self-organization, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining and other mutual aid and protection as guaranteed in Sec-tion 7 of the National Labor Relations Act;(b)Discouraging membership in the Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,or any other labor organization of his employees, by discriminatingagainst employees in regard to the hire or tenure of employment orany other terms or conditions of employment, or by any other means;(c)Refusing to bargain collectively with the Steel Workers Organ-izing Committee, affiliated with the Congress of Industrial Organiza-tions, as the exclusive representative of respondent's productionemployees, exclusive of foremen, supervisory employees, clerks andoffice employees at respondent's plant, in respect to rates of pay,wages, hours of employment and other conditions of employment. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a) Immediately pay to those employees listed on Appendix Aattached hereto and made a part hereof, the sums of money set outopposite their respective names, in full settlement of all claims thatemployees so listed have as a result of their discriminatory dischargesfrom employment of respondent;(b)Offer immediate and full reinstatement to those employeeslisted on said Appendix A, without prejudice to their seniority andother rights and privileges, to all positions in respondent's plantwhich are now filled by employees hired since November 6, 1937, thedate of the dismissal of employees listed on Appendix A, and if,after the dismissal of said employees, there are not sufficient jobs forall of the-employees listed on Appendix A, then place the remainderof said employees on a preferential hiring list to be the first recalledwhen the business of respondent warrants the hiring of additionalemployees ;(c)Upon request, bargain collectively with the SteelWorkersOrganizing Committee, affiliated with the Congress of IndustrialOrganizations, as the exclusive representative of respondent's pro-duction employees, exclusive of foremen, supervisory employees;clerks and office employees at respondent's plant, in respect to ratedofpay,wages, hours of employment and other conditions ofemployment ;(d) Post immediately -in conspicuous places in respondent's plantand maintain for a period of at least sixty (60) consecutive days,notices to its employees, stating that respondent will: (1) cease anddesist, as aforesaid, and (2) take the affirmative action aforesaid;(e)Notify the Acting Regional Director for the SeventeenthRegion within a period of ten (10) days after the entry of thisOrder what steps have been taken to comply herewith.APPENDIX AGeorge Frey------------------------------------------------$50Joseph Frey------------------------------------------------50Robert Hobbs -----------------------------------------------50Bud Rule---------------------------------------------------50Edward L. Scott2-------------------------------------------50Bernice Vaughn---------------------------------------------501Referred to as "Bob" Hobbs in the amended charge2Referred to as "E L" Scott in the amended charge$300MR. WILLIAM -M. LEIsERsoN took no part in the consideration of theabove Decisionand Order.